DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. John L. Rogitz (Reg. No. 33,549) on 12/20/2021.

Claims (17-20) are canceled.

Allowable Subject Matter
Claims (1-16) are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claims (1-10), the prior art of record fails to anticipate the respective claim combinations together and nor the respective claim combinations be obvious with:
“A system comprising: at least one processor configured to access at least one computer storage with instructions executable by the processor to: obtain video images of a person undertaking a physical activity; process the video images using at least one neural network to identify a type of the physical activity; based at least in part on the type of physical activity, access at least one ground truth representation; compare the physical activity undertaken by the person as captured in the video images to the ground truth representation; and 
output a human-perceptible result of the comparison of the physical activity undertaken by the person as captured in the video images to the ground truth representation, wherein the at least one neural network is trained using a set comprising multiple coaches performing a set of poses, as well as non-experts performing the poses, to learn a similarity metric using a triplet loss imposing that a distance according to the metric is zero when two coaches are performing a same pose, that is as high as possible when two different poses are performed, and that, when non-experts are performing the poses, is higher than experts performing the poses as experts but lower than when performing a different pose, the similarity metric being used to evaluate pose correctness.” (Emphasis added – Prior art of record fails to teach the underlined portion.)
With respect to claims (11-16), applicant states “paragraphs 49 and 51 do not touch on multiple users Or ON pose sensitivity on some joints being more sensitive than other joints. There is simply no way in good faith to see either of these things in paragraphs 49 and 51. In fact, Bell nowhere even mentions the word “joint”.  Paragraph 49 says nothing about joints or about two users. It focuses on taking a video of a user, presenting it on a display behind a two-way mirror, and then presenting indication of the right way to do what the user is trying to do. Paragraph 49 begins by discussing the display, mirror, and capture of user motion. A movement analytics engine can be located on a cloud server or located locally to analyze user movement using pattern recognition, image recognition, and any other machine learning algorithms, to determine what type of movement the user is attempting to perform, such as a squat. A model movement pattern of an expert performing the squat is compared to the user motion using pixel comparisons and the differences determined.  Paragraph 51 then explains that a fault can be determined in the user motion and a corrective movement pattern can be displayed in various ways. That’s it. There is not remotely any “suggestion” either of two different people having to perform a first pose differently, while the first pose is still considered equally correct for the purposes of the physical activity, or that some poses are more sensitive than other poses with respect to angular variations at some joints, sensitivity varying depending on variation. The allegation to the contrary is pure hindsight reconstruction using the claim as a template, which is not a legal way to make a prima facie case of obviousness, KSR Int’] Co. v. Teleflex, Inc., 550 U.S. 398, 418, 421 (2007).”.  (See applicant’s remarks dated 12/2/21.)


Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON FLORES whose telephone number is (571)270-1201. The examiner can normally be reached M-F 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8143. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.